Case 2:19-mj-00301-JHR Document 1-1 Filed 09/30/19 Pagelof8 PagelD#: 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MAINE
UNITED STATES OF AMERICA
V. Case No, 2:19-mj- 30) _-JHR
JEREMY HUGH ROGERS

 

AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT

I, Jonathan A. Duquette, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1, I have been a Task Force Officer with the Federal Bureau of Investigation since
June of 2015. I am currently assigned to the Joint Terrorism Task Force (“JTTF”) in the FBI
Boston Division, Portland, Maine Resident Agency (Portland RA). Additionally, I have been
employed by the United States Border Patrol since December of 2009, and after approximately
three-and-a-half (3 1/2) years of working as a uniformed patrol agent, I became an Intelligence
Agent. In October 2014, I was assigned to the Tri-Agency Drug Task Force in Havre, Montana,
where I initiated and assisted in numerous felony and misdemeanor narcotics related
investigations. I have been assigned to work on federal, state, and local narcotics investigations,
as well as interstate threats, and international and domestic terrorism matters. My duties and
responsibilities also include the investigation of white supremacist and other groups responsible
for perpetrating hate crimes. I am familiar with and have participated in all of the normal
methods of investigation, including but not limited to visual surveillance, questioning of

witnesses, the use of search and arrest warrants, the use of informants, the use of pen registers,
Case 2:19-mj-00301-JHR Document 1-1 Filed 09/30/19 Page 2of8 PagelD#: 4

the utilization of undercover agents, the use of Grand Jury, and the use of court authorized wire
and electronic intercepts.

2. I make this affidavit in support of a criminal complaint charging Jeremy Hugh
Rogers with violation of Title 18, United States Code, Section 922(g)(1). The facts in this
affidavit come from my personal observations, my training and experience, information obtained
from witnesses, and information obtained from other law enforcement personnel.

PROBABLE CAUSE

3. On August 21, 2019, at 5:22 PM Eastern Standard Time (EST) New York State
Police received a complaint concerning terroristic threats made by a subject named Jeremy H.
Rogers (Rogers). The complainant alleged that Rogers sent the complainant two videos of
Rogers via Facebook Messenger. I have viewed those videos. The first showed a subject,
subsequently identified as Rogers, wearing a black ski mask, loading a magazine into an AR-15
(assault rifle) and stating “Man, I’m tired of this shit, I’m going to fucking Walmart.” The
second video shows Rogers holding a pistol (which subsequently was determined to be a black
powder pistol) to his head. The complainant indicated the messages were received on August
18, 2019 from Rogers. The complainant stated that Rogers had moved to Rockland, Maine about
one month prior. The complainant forwarded the two videos to the New York State Police,
which in turn forwarded them to the Knox County, Maine Dispatch (known locally as the Knox
Regional Communication Center).

4, Knox Regional Communication Center notified local authorities at Rockport
Police Department, Thomaston Police Department, and the Rockland Police Department. Based

on information that Rogers was residing in Rockport, Maine, local authorities decided to
Case 2:19-mj-00301-JHR Document 1-1 Filed 09/30/19 Page 3of8 PagelID#:5

recommend closing the Thomaston Walmart at around 9 PM on August 21°. Rockland Police
filed an emergency disclosure with Facebook via the law enforcement portal.

5. On August 22, 2019, the FBI Portland RA received information concerning the
emergency disclosure from Facebook. The emergency disclosure identified the subject as,
Jeremy Rogers, Date of Birth XX/XX/1994, Telephone XXX-952-65XX, Email
jhXXXXXXXXX@gmail.com. The following paragraphs (6-8) were generated from the
information obtained from Facebook.

6. On August 12, 2019, between 8:42:31 PM Pacific Daylight Time (PDT) and
8:48:34 PM PDT, a Facebook user utilizing the name Hugh Rogers (Facebook ID
100037424948433) sent messages to another Facebook user (not the complainant) that contained
the following messages and videos:

Rogers (8:42:31): “Wanna see my new Wal-Mart killer?”

 

Rogers (8:44:50):

Rogers (8:45:48): “I got bored so I bought a bunch of bullets and shotgun shells”

Rogers (8:46:16): “I named her Bella”
Case 2:19-mj-00301-JHR Document 1-1 Filed 09/30/19 Page 4of8 PagelD#: 6

Rogers (8:48:34): “I've been trying to figure out what's wrong with the other one because
I can only get one shot off at a time and then I have to cock the rifle again to shoot the next
round.”
Facebook identified the Hugh Rogers account as being linked to Jeremy Rogers. I know from

my investigation that Rogers’ middle name is Hugh.

7. On August 18, 2019, at 4:10:29 AM PDT, a Facebook user utilizing the name
Hugh Rogers (Facebook ID 100037424948433) sent a message to another Facebook user (a third
person) that contained an image. The image showed what appeared to be a person’s point of

view if they were carrying an assault rifle into a Walmart store. Text on the image reads,

“MATCH BEGINS IN 2.” (See image below).

 

8. On August 18, 2019, at 5:39:24 PM PDT a Facebook user utilizing the name
Jeremy Rogers (Facebook ID 100021032199163) sent a message to still another Facebook user

which appears to be the same video as sent to the original complainant in which Rogers is
Case 2:19-mj-00301-JHR Document 1-1 Filed 09/30/19 Page5of8 PagelD#: 7

wearing a mask and states that he is going to Walmart (as described in paragraph 3 above).

Following is a screenshot of Rogers as he appeared in that video.!

 

9. Pursuant to its emergency disclosure, Facebook identified four additional
Facebook accounts linked to Jeremy Rogers’ account (Facebook ID 100021032199163) by
devices, IP address, and/or naming convention. Those are account numbers 100037424948433,
100026194220563, 100024366256623, 100012121653331.

10. On August 22, 2019, New York State Police received additional images and
videos from a second complainant which were forwarded to the FBI. One of these videos
depicts Rogers firing a Glock 17C handgun that has a small flashlight attached to it. Another
shows Rogers firing an assault rifle. An additional video shows Rogers handling three separate

hand guns, and stating, “Man, I’m drowning in pistols, I got the 9mm Makarov, from Russia

 

! | recognize the person in the video to be Jeremy Rogers both by his voice, which I have listened to at length in
audio/video created by the Rockland police department when they arrested Rogers on August 22, 2019, as well as
from the fact that Rogers made statements to law enforcement after his State arrest which confirmed that he was the
masked person in the video.
Case 2:19-mj-00301-JHR Document 1-1 Filed 09/30/19 Page6of8 PagelD#: 8

with love. Let’s go to Austria, get the police Glock, and let’s go over to this bitch and get out the
other Glock”. The first Glock in the last video has an attached flashlight and appears to be the
same hand gun that Rogers discharged in a separate video described earlier in this paragraph.

11. My review of Rogers’ criminal history indicates that Rogers is a convicted felon,
having been found guilty for a criminal weapons offense that occurred on October 13, 2016, in
Connecticut. The investigation has revealed that Rogers received a mandatory 2 year prison
term on that conviction. I have obtained a certified copy of the judgment and conviction order. i
note that it contains large bold print on its cover page that reads FELONY CONVICTION. The
docket number on the judgment and conviction order is S20N-CR16-0142572-S.

12. At approximately 3:25 PM EST on August 22, 2019, Rogers was taken into
custody in the driveway of a residence on Mount Pleasant Road in Rockport, Maine on state
charges for Terrorizing and Felon in Possession of a Firearm. Upon being arrested, Rogers
asked, “Is this because of the Facebook post I sent someone?”

13. After Rogers was taken into custody, local authorities secured the residence on
Mount Pleasant Road pending issuance of a search warrant. At 7:09 PM, a state judge
authorized a search warrant for the residence. Officers searched the residence and recovered
several firearms to include a Glock model 17C handgun with attached flashlight, a Russian 9mm
hand gun, and an AR-15 assault rifle. The Glock and the AR-15 appear to be the same weapons
that Rogers had posted videos of himself discharging.” The serial number on the AR-15 is

Y418831, and the serial number on Glock with the flashlight is SN TAM179. I have consulted

 

? Two Glock pistols were located in the search, but only one had a small attached flashlight. Although Rogers
seemed to reference two assault rifles in a Facebook post (see paragraph 6) only one AR-15 rifle was located in the
search. It had an olive colored sling attached to it, as did the AR-15 depicted in the “Walmart” video described
above.
Case 2:19-mj-00301-JHR Document 1-1 Filed 09/30/19 Page 7of8 PagelID#:9

with Special Agent Tyler Leighton of the Bureau of Alcohol, Tobacco and Firearms and he
informed me that the AR-15 and the Glock were manufactured outside of the State of Maine.

14. After his arrest by local police on August 224, Rogers was advised of his
Miranda rights and was interviewed at the Rockland Police Department by local police and an
FBI agent. Rogers admitted that he had been charged in Connecticut with two counts of
Criminal Possession of a Firearm, He was sentenced to two years in jail. He was paroled after
13 months’ imprisonment. Rogers admitted to having multiple Facebook profiles because
Facebook would suspend his accounts for posting derogatory images or text. When that
happened he would switch to another account. Rogers admitted that, about four days prior to his
arrest, he had made the video of himself wearing the ski mask and stating that he was going to
Walmart. He stated that he intended that as a joke.

15. The investigation has determined that all of the firearms Rogers is seen handling
and firing in the videos described above are owned by the individual who owns the home on
Mount Pleasant Road in Rockland where Rogers was arrested and where he had been staying
since approximately August lst. The home owner told investigators that he had not authorized
Rogers to handle or use the firearms. Investigation has determined that Rogers purchased
ammunition suitable for use in an AR-15 from Walmart in Thomaston on August 10, 2019.

16. Rogers is currently being held at the Knox County Jail in Rockland in State
detention.

CONCLUSION

17. Based on the information detailed above in this affidavit, there is probable cause

to believe that Jeremy Hugh Rogers violated Title 18, United States Code, Sections 922(g)(1)

(felon in possession of a firearm) on about August 18, 2019.
Case 2:19-mj-00301-JHR Document 1-1 Filed 09/30/19 Page 8of8 PagelD#: 10

I hereby swear that the information set forth in this affidavit is true and correct to the best

of my knowledge, information, and belief, and I make this oath under penalties of perjury.

BZ

Jonathan A. Duquette
Task Force Officer
Federal Bureau of Investigation

Subscribed and sworn to before me this By" day of September, 2019

 
